Citation Nr: 0842607	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-29 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant 
from exposure to asbestos.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION
The veteran had active service in the United States Navy from 
February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

When this matter was initially before the Board in March 
2007, the Board denied the veteran's claim of entitlement to 
an initial disability rating in excess of 30 percent for 
bilateral calcified pleural plaquing, resultant from exposure 
to asbestos.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a May 2008 order, granted the parties' 
April 2008 joint motion for remand, vacating the Board's 
March 2007 decision and remanding the case for compliance 
with the terms of the joint motion.  In the joint motion, the 
parties agreed that in the March 2007 decision, the Board 
failed to discuss how a VA Compensation and Pension (C&P) 
examination report, signed by a physician's assistant and 
showing no sign of having been transmitted by Compensation 
and Pension Record Interchange (CAPRI), can be adequate for 
rating purposes.

In a written statement, dated in June 2008, the veteran's 
representative raised the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  As this matter is not 
currently developed or certified for appellate review, it is 
referred to the RO for appropriate action.

This case was again before the Board in July 2008 when it was 
remanded for further development.  The required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Pulmonary function tests in January 2004 revealed a 
forced vital capacity (FVC) of 71 percent of predicted.

2.  Pulmonary function tests in March 2004 revealed a FVC of 
71 percent of predicted.

3.  Pulmonary function tests in October 2004 revealed a pre-
bronchodilator FVC of 82 percent of predicted, a post-
bronchodilator FVC of 69 percent of predicted, and a DLCO 
(SB) of 111 percent of predicted.

4.  Pulmonary function tests in February 2008 revealed an FVC 
of 79 percent of predicted.

3.  Pulmonary function tests in September 2008 revealed a 
pre-bronchodilator FVC of 77 percent of predicted, a post-
bronchodilator FVC of 82 percent of predicted, and a DLCO 
(SB) of 90 percent of predicted.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 30 percent for bilateral calcified pleural 
plaquing, resultant from exposure to asbestos, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6833 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated October 2003 to February 2008.  The veteran 
submitted private treatment records from Dr. P.A.S., dated 
April 2004 to February 2008; Dr. H, dated January 2004 to 
March 2004; Dr. J.H., dated in January 2004; and Dr. B.T., 
dated February 2004 to March 2004.  The appellant was 
afforded VA medical examinations in October 2004 and 
September 2008.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in a letter dated in August 2008, 
the veteran's representative indicated that the veteran did 
not have any further evidence to submit.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Higher Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to an initial evaluation in 
excess of 30 percent disabling for service-connected 
bilateral calcified pleural plaquing, resultant from exposure 
to asbestos.  The veteran contends that his symptoms are more 
severe than contemplated by a 30 percent evaluation.

The veteran's pulmonary disease has been rated under 
Diagnostic Code 6833.  Under this diagnostic code, a 10 
percent rating is warranted when the Forced Vital Capacity 
(FVC) is 75 to 80 percent of predicted, or; Diffusing 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent of predicted.  A 30 
percent rating is warranted for FVC of 65 to 74 percent of 
predicted, or; DLCO (SB) of 56-65 percent of predicted.  A 60 
percent rating is warranted for a FVC of 50 to 64 percent of 
predicted, or; DLCO (SB) of 40 to 55 percent of predicted, 
or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation. A 100 percent 
rating is warranted for FVC less than 50 percent of 
predicted, or; DLCO (SB) less than 40-percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  38 C.F.R. § 4.118, Diagnostic Code 6833.

The criteria under Diagnostic Code 6833 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased 
rating to be assigned).

In a private pulmonary function test examination report, 
dated in January 2004, the veteran's FVC was noted to be 71 
percent of predicted.  No DLCO (SB) was performed.

In a private PFT examination report, dated in March 2004, the 
veteran's FVC was noted to be 73 percent of predicted.  No 
DLCO (SB) was performed.

The veteran was afforded a VA C&P pulmonary examination in 
October 2004.  After examination, the veteran was noted to 
have a pre-bronchodilator FVC of 82 percent of predicted and 
a post-bronchodilator FVC of 69 percent of predicted.  The 
veteran's DLCO (SB) was noted to be 111 percent of predicted.

In a private PFT examination report, dated in February 2008, 
the veteran's FVC was noted to be 79 percent of predicted.  
No DLCO (SB) was performed.

In September 2008 the veteran was afforded a VA C&P pulmonary 
examination.  The examination was performed by pulmonologist.  
After examination, the veteran was noted to have a pre-
bronchodilator FVC of 77 percent of predicted and a post-
bronchodilator FVC of 82 percent of predicted.  The veteran's 
DLCO (SB) was noted to be 90 percent of predicted.

In light of the evidence, the Board finds that an initial 
evaluation in excess of 30 percent disabling is not 
warranted.  The evidence of record does not reveal that the 
veteran's breathing disorder manifests in an FVC of 64 
percent of predicted or less, or; DLCO (SB) of 55 percent of 
predicted or less, or; maximum exercise capacity of 20 
ml/kg/min oxygen consumption or less with cardiorespiratory 
limitation, or cor pulmonale, or pulmonary hypertension, or; 
requires outpatient oxygen therapy, at any point during the 
appeals period.  Accordingly, entitlement to an initial 
evaluation in excess of 30 percent disabling is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an initial disability rating in 
excess of 30 percent for bilateral calcified pleural 
plaquing, resultant from exposure to asbestos, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, the Board finds that this matter need not be remanded 
to have the RO refer the veteran's claim to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extraschedular rating.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's bilateral calcified 
pleural plaquing, resultant from exposure to asbestos, 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his bilateral calcified pleural plaquing, resultant from 
exposure to asbestos, has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for bilateral calcified pleural plaquing, resultant 
from exposure to asbestos, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


